DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,796,521.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced U.S. Patent and the referenced U.S. Patent and the instant application are claiming common subject matter, as follows: the instant application claim encompasses an electronic gaming machine, a method, and a computer readable storage medium for stop a first reel strip of the plurality of reel strips to obtain a plurality of displayed symbols from the first reel strip; determine that the plurality of displayed symbols from the first reel strip contain a first reel upgrade symbol; in response to the first reel upgrade symbol being displayed, replace the first reel upgrade symbol with a first jackpot upgrade symbol; in response to the first reel upgrade symbol being displayed from the first reel strip, replace at least one replaceable symbol on at least one reel strip of the plurality of reel strips still spinning with a second jackpot upgrade symbol based upon the one or more associations stored in the memory device whereas the reference 
Furthermore, claims 2-7, 9-14, and 16-20 of the instant application contain substantially identical claimed subject matter to claims 2-7, 9-14, and 16-20 of the referenced U.S. Patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims an electronic gaming 
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[a]n electronic gaming system conducts a reel-based electronic wagering game, in which jackpot upgrade symbols are added to one or more reel strips based on the occurrence of one or more reel upgrade symbols in the wagering game” (abstract).  More particularly, representative claim 1 recites the following (with emphasis):
1.  An electronic gaming machine comprising:
a display device configured to display a wagering game;
a memory device that stores one or more associations between one or more reel upgrade symbols and one or more replaceable symbols; and
a game controller executing instructions which cause the game controller to at least:
initiate the wagering game by spinning a plurality of reel strips, wherein each reel strip comprises a plurality of symbols;
stop a first reel strip of the plurality of reel strips to obtain a plurality of displayed symbols from the first reel strip;
determine that the plurality of displayed symbols from the first reel strip contain a first reel upgrade symbol;
in response to the first reel upgrade symbol being displayed, replace the first reel upgrade symbol with a first jackpot upgrade symbol;
in response to the first reel upgrade symbol being displayed from the first reel strip, replace at least one replaceable symbol on at least one reel strip of the plurality of reel strips still spinning with a second jackpot upgrade symbol based upon the one or more associations stored in the memory device; and
stop the remaining reel strips to obtain a plurality of displayed symbols from the remaining reel strips.
The underlined portions of claim 1 generally encompass the abstract idea.  Such features, as underlined above, are substantially identical in independent claims 8 and 15. Dependent claims 2-6, 9-13, and 16-20 further define the abstract idea by introducing further rules for playing/executing the triggered jackpot feature.  The abstract idea may be viewed, for example, as:
a method of organizing human activities (e.g., commercial or legal interactions including legal obligations).
The claimed abstract idea reproduced above is effectively a process of rules/steps for initiating a wagering game, determining if upgrade symbols appear on 
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – a game controller, a display, and a memory to perform rules/steps for initiating a wagering game, determining if upgrade symbols appear on stopped reels, replacing the upgrade symbol on the stopped reel, and replacing symbols on a spinning reel. The components in these steps are recited at a high-level of generality (e.g., as a generic processor, display, and a button can perform the generic computer functions of receiving, verifying, updating, and displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim 1 encompasses the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a game controller, a display, and a memory device.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, a game controller, a display, and a memory can relate to components having features that are generic, conventional, and well-known in the art of slot machines that represent extra-solution activity.  
For example, Chamberlain et al. (2004/0087360 A1) discloses a gaming device 10 is a slot machine having the controls, displays and features of a conventional slot machine, wherein the player operates the gaming device while standing or sitting, the gaming device includes a coin slot 12 for accepting coins or tokens and a ticket/bill acceptor 100 for accepting bills or paper currency, such that, the ticket/bill acceptor 100 also accepts tickets 108, and the gaming device 10 also includes a ticket/receipt printer 106 (shown in phantom) mounted, in one embodiment, inside the gaming device 10, which issues tickets 108 through an aperture 110 or any suitable secure ticket feeder (See Para. 47, Para. 49, and Fig. 1 of Chamberlain).
Additionally, the specification makes it clear that the method and system can be 
[0018] FIG. 1 is a diagram of exemplary EGMs networked with various gaming-related servers in a gaming system 100. Gaming system 100 operates in a gaming environment, including one or more servers, or server computers, such as slot servers of a casino, that are in communication, via a communications network, with one or more EGMs, or gaming devices 104A-104X, such as EGMs, slot machines, video poker machines, or bingo machines, for example. Gaming devices 104A-104X may, in the alternative, be portable and/or remote gaming devices such as, for example, and without limitation, a smart phone, a tablet, a laptop, or a game console.

As such, a game controller, a display, and a memory, for initiating a wagering game, determining if upgrade symbols appear on stopped reels, replacing the upgrade symbol on the stopped reel, and replacing symbols on a spinning reel, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Para. 18 and Claim 15).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers or communications devices for routine data-processing functions related to rules for playing/executing the triggered jackpot feature (Claims 2-6, 9-13, and 16-20).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a game controller, a display, and a memory to perform the wagering game steps amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Caputo et al. (US 2012/0172106 A1) (henceforth, “Caputo”).
Regarding claims 1, 8, and 15, Caputo teaches an electronic gaming machine a method of gaming on an electronic gaming machine, and a non-transitory, computer readable storage medium comprising:
a display device configured to display a wagering game (e.g., display device 16 in Fig. 1);
a memory device that stores one or more associations between one or more reel upgrade symbols and one or more replaceable symbols (e.g., memory device 14 in Fig. 2A); and
a game controller executing instructions (e.g., processor 12 in Fig. 2A) which cause the game controller to at least:
initiate the wagering game by spinning a plurality of reel strips (e.g., FIG. 8 illustrates the 5.times.5 matrix of independent reels 101 to 125 with all of the reels 101 to 125 spinning after a wager on the play of the game has been made by a player in Para. 101), wherein each reel strip comprises a plurality of symbols (e.g., reel strips in Fig. 3-7);
stop a first reel strip of the plurality of reel strips to obtain a plurality of displayed symbols from the first reel strip (FIG. 19 illustrates that the first column 340 of independent reels 301, 302, 303, and 304, have stopped spinning and each of these independent reel 301, 302, 303, and 304, displays one of the symbols in Para. 123);
determine that the plurality of displayed symbols from the first reel strip contain a first reel upgrade symbol (e.g., first Helen symbol 302 in Fig. 19);
in response to the first reel upgrade symbol being displayed, replace the first reel upgrade symbol with a first jackpot upgrade symbol (e.g., the second displayed Helen symbol could be 
in response to the first reel upgrade symbol being displayed from the first reel strip, replace at least one replaceable symbol on at least one reel strip of the plurality of reel strips still spinning with a second jackpot upgrade symbol based upon the one or more associations stored in the memory device (e.g., one reel has been upgraded in Fig. 20 and Para. 124 and reel set 2 is put in the place of original reel set 1 as shown in Figs. 3-4 and Fig. 10); and
stop the remaining reel strips to obtain a plurality of displayed symbols from the remaining reel strips (Fig. 16, Fig. 26, and Para. 109 and Para. 128, showing all reels have stopped and are displaying symbols).
Regarding claims 2, 9, and 16, Caputo teaches the plurality of reel strips comprise the first reel strip, a second reel strip adjacent to the first reel strip, a third reel strip adjacent to the second reel strip, a fourth reel strip adjacent to the third reel strip, and a fifth reel strip adjacent to the fourth reel strip (Fig. 13).
Regarding claims 3, 10, and 17, Caputo teaches replacing the at least one replaceable symbol on the at least one reel strip of the plurality of reel strips still spinning with the second jackpot upgrade symbol further comprises replacing at least 
Regarding claims 4, 11, and 18, Caputo teaches replacing at least one replaceable symbol on at least one reel strip of the plurality of reel strips still spinning with the second jackpot upgrade symbol further comprises replacing at least one replaceable symbol on only the fifth reel strip with the second jackpot upgrade symbol (e.g., if a wild upgrade symbol appears on reel 4 upgrading reel 5 in Fig. 15).
Regarding claims 5, 12, and 19, Caputo teaches replacing a plurality of replaceable symbols on at least one reel strip of the plurality of reel strips still spinning with the second jackpot upgrade symbol based on an identifier associated with the first reel upgrade symbol (e.g., wild upgrade symbol appears and upgrades additional reels in Figs. 3-4 and Fig. 10).
Regarding claims 6, 13, and 20, Caputo teaches replacing a first plurality of replaceable symbols on at least one of the spinning plurality of reel strips with the second jackpot upgrade symbol if an identifier associated with the first reel upgrade symbol corresponds to an identifier associated with the first plurality of replaceable symbols (e.g., wild upgrade symbol appears and upgrades an additional reels in Figs. 3-4 and Fig. 10).
Regarding claims 7 and 14, Caputo teaches determine, from the one or more associations stored in the memory device, a first identifier associated with the first reel upgrade symbol displayed from the first reel strip (e.g., first wild or helen symbol in Figs. 9 and 19);


cause display, on the display device, of an animation indicating at least one symbol of the plurality of symbols on the at least one reel strip will be replaced (e.g., changing the displayed helen symbol in Fig. 19 and Para. 124); and
replace each symbol of the plurality of symbols on the at least one reel strip with the second jackpot upgrade symbol, whereby the first reel upgrade symbol controls, at least, a location of each second jackpot upgrade symbol on the at least one reel strip (e.g., This upgrade symbol causes the gaming system to change the reel strips on each of the other reels that are still spinning (and particularly reels 106 to 125 respectively in columns 142, 144, 146, and 148) to each be upgraded to be the reel strip 154 of FIG. 4 while these reels are still spinning in Para. 102).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715